PER CURIAM.
Appellant, D.A., a juvenile, pled no contest to battery for striking another student. D.A. was adjudicated delinquent and was committed to the Department of Juvenile Justice for placement in a level six program. The State properly concedes error in that the trial judge failed to conduct a thorough and proper inquiry to determine appellant’s comprehension of the offer of appointed counsel prior to accepting appellant’s waiver of counsel. We reverse and remand this cause so that a new plea and disposition may be entered after a proper inquiry concerning the right to appointed counsel and appellant’s understanding thereof has been made. See State v. T.G., 800 So.2d 204 (Fla.2001); T.M. v. State, 811 So.2d 837 (Fla. 4th DCA 2002).
REVERSED and REMANDED.
FARMER, STEVENSON and SHAHOOD, JJ., concur.